Citation Nr: 1020846	
Decision Date: 06/07/10    Archive Date: 06/21/10

DOCKET NO.  08-28 959	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and Ms. C.M.


ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel


INTRODUCTION

The Veteran had active duty service from November 1963 to 
November 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2008 rating decision by 
the Department of Veterans Affairs (VA) Regional Office 
(RO).  

The Veteran and his witness, Ms. C.M., testified in a 
Travel Board hearing before the undersigned Acting 
Veterans Law Judge in March 2010 in St. Petersburg, 
Florida; a transcript of that hearing is associated with 
the claims file.


FINDINGS OF FACT

1.  The Veteran is currently diagnosed with PTSD.

2.  The preponderance of the evidence demonstrates that 
the Veteran's PTSD symptomatology have been associated 
with his in-service stressors as a medical specialist at a 
field hospital in Thailand during service.

3.  Credible, independent evidence has been received which 
establishes that the Veteran's claimed in-service 
stressors are of the type, place and circumstance related 
to his military service.


CONCLUSION OF LAW

The criteria for service connection for PTSD have been 
met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303, 3.304 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans' Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in 
the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

In light of the favorable decision with regard to the 
issue of service connection for PTSD, no further 
discussion of VCAA compliance is necessary.

Analysis

The Board has reviewed all of the evidence in the 
Veteran's claims file.  Although the Board has an 
obligation to provide adequate reasons and bases 
supporting this decision, there is no requirement that the 
evidence submitted by the Veteran or obtained on his 
behalf be discussed in detail.  Rather, the Board's 
analysis below will focus specifically on what evidence is 
needed to substantiate the claim and what the evidence in 
the claims file shows, or fails to show, with respect to 
the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 
122, 128-30 (2000).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2009).  Evidence of continuity of 
symptomatology from the time of service until the present 
is required where the chronicity of a condition manifested 
during service either has not been established or might 
reasonably be questioned.  38 C.F.R. § 3.303(b) (2009).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d) (2009).

In general, in order to prevail on the issue of service 
connection, in general, there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and competent evidence 
of a nexus between an in-service injury or disease and the 
current disability.  See Hickson v. West, 12 Vet. App. 
247, 253 (1999); see also Barr v. Nicholson, 21 Vet. App. 
303 (2007); Pond v. West, 12 Vet App. 341, 346 (1999).

Moreover, service connection for PTSD requires medical 
evidence diagnosing the condition in accordance with 38 
C.F.R. § 4.125(a) [i.e., under the criteria of Diagnostic 
and Statistical Manual of Mental Disorders, Fourth Edition 
(DSM-IV)]; a link, established by medical evidence, 
between the Veteran's current symptoms and an in-service 
stressor; and credible supporting evidence that the 
claimed in-service stressor occurred.  38 C.F.R. § 
3.304(f) (2009).

If the evidence establishes that the Veteran engaged in 
combat with the enemy and the claimed stressor is related 
to that combat, in the absence of clear and convincing 
evidence to the contrary, and provided that the claimed 
stressor is consistent with the circumstances, conditions 
and hardships of the Veteran's service, the Veteran's lay 
testimony alone may establish the occurrence of the 
claimed in-service stressor.  See 38 C.F.R. § 3.304(f)(2) 
(2009).

If, however, the Veteran did not serve in combat, or if 
the claimed stressor is not related to combat, there must 
be independent evidence to corroborate the Veteran's 
statement as to the occurrence of the claimed stressor.  
See Doran v. Brown, 6 Vet. App. 283, 288-89 (1994).  The 
Veteran's testimony alone cannot establish the occurrence 
of a non-combat stressor.  See Dizoglio v. Brown, 9 Vet. 
App. 163, 166 (1996).  Furthermore, an opinion by a 
medical health professional based on post-service 
examination of the Veteran cannot be used to establish the 
occurrence of a stressor.  See Moreau v. Brown, 9 Vet. 
App. 389, 395-96 (1996).

In this case, the Veteran contends that service connection 
is warranted because he has a diagnosis of PTSD and that 
such disorder is due to military stressors.  Specifically, 
he claims that his PTSD is a result of his work in a field 
hospital in Southeast Asia during the Vietnam era of 
service.  He further contends that he was a field hospital 
worker, without any training.  He testified at his hearing 
that he was not given proper training before having to do 
operations on people, and that he has guilt and other 
stress about performing operations on both American 
servicemembers, as well as local Thai people.  He also 
recounted a story of witnessing the aftermath of a bus 
full of Thai individuals being "shot up" and having to 
render medical assistance.  He further recounted that he 
witnessed a local Thai child die as a result of drowning, 
and that he could not resuscitate him.  He blames himself 
and his lack of training for that child's death.

The Veteran's service personnel records indicate that he 
served in the United States Army from November 1963 to 
November 1966.  His DD Form 214 indicates a military 
occupational specialty (MOS) of medical specialist.  Other 
personnel records confirm that the Veteran served in 
Southeast Asia, in Thailand, from June 1965 to June 1966, 
with the 809th Engineering Battalion.  Other documents in 
the record confirm that the 809th Engineering Battalion 
was stationed in Thailand-not the Republic of Vietnam-
during the period of time the Veteran was assigned to that 
unit.  In fact, the Board notes a June 1966 letter of 
appreciation from the 809th Engineering Battalion surgeon, 
specifically recognizing the Veteran's "outstanding 
performance."

The Veteran's service treatment records do not show any 
diagnosis of, treatment for, or complaint of any 
psychiatric problem during service.  The Board 
specifically notes the Veteran's August 1966 separation 
examination, which indicated that the Veteran was 
psychiatrically normal.  The Veteran denied depression, 
excessive worry, or any other nervous trouble in a report 
of medical history completed at that time.

The Veteran submitted two letters from two private 
treatment professionals who are currently treating him for 
his claimed PTSD.  Both of these letters indicate that the 
Veteran is diagnosed and being treated for PTSD.  They 
indicate that the Veteran's life changed dramatically 
after returning from Southeast Asia (usually referring to 
Vietnam, not Thailand), including multiple failed 
marriages, jail time, estrangement, and alcohol abuse.  
Specifically in her June 2007 letter, Ms. J.W.H., 
L.M.F.T., L.M.H.C., noted that the Veteran was "shot" 
emotionally and physically after returning from Thailand, 
where he served in the 809th Engineering Battalion, in 
charge of the field hospital.  She noted that the Veteran 
repressed the trauma and survivor's guilt that he suffered 
and that his behavior changed, manifested by his acting 
out against authority.  She noted that he turned to drugs 
and alcohol, had multiple failed marriages, bouts of 
anger, suicide attempts, and "run ins with the law," which 
precipitated jail time.  She noted that the Veteran still 
suffers from that depression and guilt.

The Veteran's mother submitted a May 2007 letter in which 
she indicated that the Veteran's behavior changed after 
returning from Southeast Asia.  She stated that, after his 
return from Vietnam, he was "uptight and angry," became 
"reckless," and did not seem to care about the 
consequences of his actions.  The Veteran's mother 
additionally indicated that the Veteran was not correctly 
diagnosed until recently, and that his previous medication 
was stopped because it was doing the Veteran more harm 
than good.

The Veteran underwent a VA psychiatric consultation in 
October 2008.  During that examination, the Veteran 
reported that he ran a "MASH unit" as a medic "in 
Vietnam."  He reported seeing horribly injured soldiers 
and stated he was "asked to perform medical procedures" on 
them, for which he did not have training.  He reported 
that this put him in a "terrible dilemma," for which he 
still has a lot of guilt.  He stated that the war 
experience has "greatly deformed his whole existence[,] 
resulting in eight different marriages."  He further 
reported being in and out of psychotherapy for many years, 
including being misdiagnosed and on lithium for ten to 
fifteen years.  The Veteran reported a past psychiatric 
medical history of two suicide attempts, one of which 
resulted in hospitalization.  The Veteran was diagnosed 
with PTSD in partial remission.  The VA examiner opined 
that the Veteran developed PTSD "after serving as a medic 
in Vietnam."  

The Veteran testified at his March 2010 Board hearing that 
he thought he was going to the Republic of Vietnam.  
However, he ended up being assigned to the 
809th Engineering Battalion and served in a field hospital 
in Thailand, approximately 100 miles north of Bangkok.  
The Veteran indicated that the military does not 
officially recognize that presence in that area.  He 
stated as a part of his duties in the field hospital, he 
operated on Thai and American soldiers, as well as local 
civilians, without the proper training.  He indicated 
that, while he never lost an American, some Thai soldiers 
and civilians he operated on died.  He also indicated that 
the "communists" would raid their field hospital from time 
to time to steal supplies and equipment.  He reported 
never being injured, but that during those raids there 
would be small arms fire.  He was unaware of any deaths or 
injuries to fellow soldiers during these raids.  He 
finally testified that he once had to attempt to 
resuscitate a Thai child who had drown, but that he was 
unable to do so, due to lack of proper training.

The Veteran also testified that his symptoms began after 
return from Thailand, and precipitated his felony 
conviction and other life problems, such as multiple 
marriages.  The Veteran's witness, Ms. C.M., indicated 
that she had known the Veteran for fifteen years, and that 
during that time the Veteran has been treated for these 
symptoms.  She additionally testified that the Veteran's 
mother told her that the Veteran's symptoms began after 
return from Vietnam.

Given the foregoing evidence, the Board finds that service 
connection for PTSD is warranted.  The Board specifically 
notes that both private doctors and the VA examiner have 
diagnosed the Veteran with PTSD.  Additionally, all of 
those doctors related the Veteran's PTSD and 
symptomatology to the Veteran's military experiences in 
the Republic of Vietnam, or his experiences as a medic in 
a field hospital.  Lay statements from the Veteran, his 
mother, and from Ms. C.M., as well as several medical 
statements of record, all indicate that the Veteran's 
symptomatology began shortly after his return from 
deployment in Southeast Asia during military service.  
Accordingly, the Board finds that the preponderance of the 
evidence relates the Veteran's PTSD to his military 
experience as a medical specialist in a field hospital in 
Thailand during service.  

The Board, therefore, finds that the Veteran's PTSD has 
been associated with in-service military stressors.  Thus, 
this case turns on whether there is credible supporting 
evidence that the Veteran's claimed in-service stressors 
occurred.  See 38 C.F.R. § 3.304(f).

The Board first notes that the Veteran did not engage in 
combat with the enemy, and therefore, independent evidence 
must be used in order to verify the Veteran's claimed in-
service stressors.  See Doran, supra; Dizoglio, supra.  
Specifically, the Veteran's DD Form 214 does not indicate 
that the Veteran received any medals which connote combat; 
nor does the Veteran's MOS as a medical specialist 
indicate that he served in a combat position in the United 
States Army.  

Furthermore, the Veteran's own testimony indicates that he 
served in a field hospital in Thailand, and specifically 
denies seeing combat during military service.  While he 
has sometimes asserted that he was in the Republic of 
Vietnam, service personnel records do not support that 
assertion.  Moreover, while the Veteran has asserted that 
there were raids of his field hospital during which there 
was small arms fire, that contention is not verified by 
any information in the record.  Therefore, the Board finds 
that the Veteran did not engage in combat with the enemy.  
Thus, his lay testimony alone cannot serve to verify any 
in-service stressor.  See 38 C.F.R. § 3.304(f)(2).

However, the Board finds that independent evidence 
corroborates that the Veteran was a medical specialist at 
a field hospital with the 809th Engineering Battalion 
while he was stationed in Thailand.  The Veteran's lay 
testimony, as well as the reported symptomatology 
associated with his PTSD relates to incidents that 
occurred as a result of his duties as a medical 
specialist.  Specifically, the Veteran reported seeing 
dead and dying soldiers, and having to perform operations.  
He further indicated that he felt guilty for the death of 
these soldiers and for the death of a Thai child he could 
not resuscitate.  

While no specific deaths can be independently verified 
with the information in the record, the Board finds that 
the lay evidence the Veteran has submitted as to his in-
service stressors are the types of stressors that he would 
be exposed to due to the place, type and circumstances of 
his service in a field hospital in Thailand from 1965 to 
1966.  See 38 U.S.C.A. § 1154(a) (West 2002); see also 38 
U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 
Vet. App. 49, 55-56 (1990).

Accordingly, affording the benefit of the doubt to the 
Veteran, the Board finds that service connection for PTSD 
is warranted on the facts of this record.  See 38 C.F.R. 
§§ 3.303, 3.304.


ORDER

Service connection for PTSD is granted, subject to 
governing criteria applicable to the payment of monetary 
benefits.



____________________________________________
ERIC S. LEBOFF 
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


